Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about July 24, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the third degree, attempted grand larceny in the fourth degree and menacing in the third degree, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
*251The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning identification. The victim had an ample opportunity to observe appellant, and she was able to provide a detailed description. Concur — Andrias, J.E, Lerner, Friedman and Marlow, JJ.